Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of Claims
The present Office Action is responsive to the Remarks and Amendments filed on 3-10-2021. As directed, claims 1-2, 13-14, 16, and 18-23 have been amended, claim 3 is newly cancelled, claims 4, 7, and 12 were previously cancelled, claim 24 has been newly added, and pursuant to the Response filed on 8-21-2020 wherein Applicant elected Species C, claims 5-6, 8-11, and 19 have been withdrawn from consideration. Thus, claims 1-2, 13-18, and 20-24 are pending in the current application.

Response to Amendment
Applicant has amended the Specification to provide support for limitations previously rejected under 35 USC 112(a) for lack of written description support. While this amendment renders the previously held 112(a) rejection moot, the amendment to the Specification is herein objected to, and claims 1-2, 13-18, and 20-24 are rejected under 35 USC 112(a) for introducing new matter, and for failing to meet the enablement requirement.
Applicant has amended claims 1, 2, 13, 14, 16, 20, 21, and 23 to address minor informalities in the claims. The previously held objections to the claims are hereby withdrawn.
Applicant amended claim 20 to comply with the previous Species Election, and comply with the written description requirement. As stated previously, while this amendment renders the 
Applicant has amended claim 14 to provide proper antecedent basis for the limitations in the claims. The previously held indefiniteness rejection of claims 14-18 is hereby withdrawn.

Response to Arguments
Applicant argues (see pages 11-12 of Remarks as filed) that Konczak (US 2019/0159953) fails to establish a device capable of exciting a nerve, allowing specific placement of the effectors to stimulate the laryngeal nerve, and exciters comprising voice coils or solenoids. 
Konczak provides vibrotactile stimulation in order to excite the neural circuitry surrounding the patient’s larynx (paragraph 27, lines 1-3), and specifically describes that the sensory signals propagate through the laryngeal mechanoreceptors to the sensory branch of the vagus nerve (paragraph 27, lines 1-8). Konczak further depicts that the signals received by the vagus nerve are delivered from the recurrent laryngeal nerve (for motor commands) and the superior laryngeal nerve (for sensory commands) (see Konczak Fig. 5A), thus Konczak does disclose that a laryngeal nerve is stimulated by the device. Further, Konczak depicts the effectors (see for example the housing of motors 14 in Figs. 2 and 4) at a position near the laryngeal prominence of the patient, and further depicts (see Fig. 5A) the vibrotactile stimulation (delivered to the patient by the effectors) does in fact innervate a laryngeal nerve, thus the positioning of the effectors is capable of exciting the claimed nerve. For these reasons, Applicant’s arguments concerning the excitation of the laryngeal nerves through the device positioning and effects are not persuasive. Concerning Applicant’s argument that Konczak discloses a vibratory motor rather than voice coils or solenoids, Gertner (US 2019/0262225) 
Applicant argues that claims 2 and 14 depend from claim 1 and fail to remedy the deficiencies outlined. Examiner has addressed the deficiencies expressed with respect to the Konczak device’s positioning and innervation of a laryngeal nerve above, and addresses the limitation of solenoids or voice coils in the appended rejection.
Applicant argues (see pages 13-14 of the Remarks as filed) that the combination of Konczak and Schroeder fails to render the limitations of claim 13 obvious because Schroeder’s device is configured for biofluid flow assist rather than nerve excitation, and disagrees with the Examiner’s position that the open front collar taught by Schroeder is constructed to avoid “undue pressure on the larynx”, and rather that Schroeder outlines the problem addressed by Applicant. 
Applicant further argues that the open front collar taught by Schroeder acts in contrast with Applicant’s device which intends to place pressure on the larynx, such a feature “teaching away from Applicant’s device”. Examiner respectfully disagrees. 
First, in Schroeder’s open front design (see Fig. 5 for example) the neckband is still placed on the patient’s neck with the analogous effectors positioned on either side of the laryngeal prominence as also disclosed in Konczak’s Figure 4. Konczak, as described above, discloses the excitation of the laryngeal nerves, and includes the relevant effectors and exciters to do so. 
Further, while Schroeder may not be drawn to Applicant’s intended use, Schroeder’s device is still configured to stimulate the area of the patient’s neck through pressure (see paragraph 28, lines 1-8). Therefore, Schroeder does not “teach away” from applying pressure as suggested by Applicant, the device itself is drawn to applying pressure in the area surrounding 
On the contrary, Schroeder (in the cited passage) is referring to a closed front design applying “undue pressure” to the larynx by virtue of the disclosed closed front collar, not by virtue of the stimulators, and that this “undue pressure” may amount to possible patient discomfort. Moreover, Schroeder is relied upon for the design considerations taught. Schroeder teaches the skilled artisan that in applying stimulation to the patient’s neck, either a closed front design (similar to that disclosed by Konczak) can be utilized, or an open front design can also be managed. Thus, Applicant’s arguments are not persuasive.
Applicant argues (see page 15-16 of the Remarks as filed) that Konczak fails to teach a device capable of controlling a programmable circuit through a PDA. Examiner respectfully disagrees. Konczak explicitly discloses that a smartphone can be used to control aspects of the stimulation including frequency and amplitude (paragraph 31, lines 1-8 and paragraph 32, lines 1-12). As will be addressed below, while Konczak does not disclose the solenoid or voice coil, Gertner will be relied upon for such limitations, and further, Gertner discloses that the solenoids or voice coils are also controllable.
Applicant further argues (see pages 15-16 of Remarks as filed) that Konczak and Experton, who teaches a system of communicating between a patient device and a clinician device, fails to establish that the PDA claimed by Applicant can control aspects of the applied vibration and communicate with a clinician workstation. Examiner respectfully disagrees. As stated previously, Konczak does disclose a PDA device capable of controlling the effects of the 
Applicant further argues that Konczak fails to disclose the claimed frequency range because Konczak’s device “is limited to the treatment of focal dystonia” and Applicant’s device is intended to treat different conditions. While Applicant’s invention may have intended uses not outlined in Konczak, Konczak does disclose a frequency range that overlaps that claimed by Applicant, meaning that the range claimed was known to one of ordinary skill in the art before the effective filing date of the claimed invention, and thus rendering the claimed range obvious over the prior art. Applicant further argues that Konczak uses a vibratory motor, and thus the amended claim is no longer anticipated. As has been previously stated, Gertner will be relied upon for such limitations, and further Gertner discloses that the solenoids or voice coils are also controllable. Thus, Applicant’s arguments are not persuasive.
Applicant argues (see pages 17-18 of the Remarks as filed) that the combination of Konczak, Experton, and Ludlow fails to render obvious the limitations of a controllable solenoid or voice coil capable of being configured to vibrate at 70-110 Hz with a pressure 2-4 KPa, and an amplitude of 0.15-0.25 mm for exciting a laryngeal nerve. Gertner will be relied upon for limitations concerning the solenoids or voice coils in the appended rejections, and further Gertner discloses that the solenoids or voice coils are also controllable. 
In addition, Konczak does disclose a vibrational frequency that overlaps the claimed range, and while Konczak fails to disclose the claimed amplitude and pressure, Ludlow discloses 
Thus, Ludlow’s device is configured to operate at a frequency that overlaps the claimed frequency range (70-110 Hz), apply a pressure that overlaps the claimed range (2-4 KPa), and overlaps the claimed amplitude range (0.15 mm to 0.25 mm). In the case where the prior art range overlaps or lies within the claimed range, a prima facie case of obviousness exists (see MPEP 2144.05 I). 
Both the Konczak device and the Ludlow device are drawn to applying vibrational energy to the neck of the patient, and given Ludlow’s disclosure it would have been obvious to one of ordinary skill to employ the ranges of frequency, amplitude, and force taught by Ludlow for the treatment of various illnesses. Thus, Applicant’s arguments are not persuasive.
Applicant further argues that the rejections over claims 21-23 employing Harper and Fang fail to overcome the cited deficiencies (see pages 18-21 of the Remarks as filed). Examiner has addressed Applicant’s cited deficiencies above, and in the appended rejection. Thus, these arguments are not persuasive.

Claim Interpretation
Certain aspects of the claimed invention are being interpreted as intended use clauses, for example the preamble of the pending claims which recite a “laryngeal nerve exciter system”, and lines 8-9 of claim 1 which recite that the neckband is positioned “to stimulate a laryngeal nerve.” 
In re Otto, 312 F.2d 937, 938, 136 USPQ 458, 459 (CCPA 1963)). The preamble of the claims in the instant application are directed to a “laryngeal nerve exciter system”, and the claimed structure defines a neckband and a pair of soft tissue nerve exciters to stimulate a laryngeal nerve, and the exciters, further limited to voice coils or solenoids, produce the vibration necessary to stimulate a laryngeal nerve. 
The invention as disclosed depicts the elected nerve exciters (44 in Figure 4 of Applicant’s disclosure) positioned on either side of the patient’s laryngeal prominence in order to stimulate the relevant laryngeal nerve. In paragraph 8 of Applicant’s Specification, it is disclosed that laryngeal nerve excitation occurs at particular vibrational amplitudes and frequencies. 
With respect to the independent claims, Applicant’s claim 20 does positively recite the disclosed ranges of vibrational amplitudes and frequencies, and thus the Examiner is interpreting the device as claimed to be capable of achieving its intended purpose if the positioning of the claimed neckband, and the claimed vibrational amplitudes and frequencies exist in the prior art disclosure. 
Conversely, claim 1 does not positively recite these ranges of vibrational amplitude and frequency, and as such, because it is improper to import limitations of the Specification into the claim language (see MPEP 2111.01 II; Superguide Corp. v. DirecTV Enterprises, Inc., 358 F.3d 870, 875, 69 USPQ2d 1865, 1868 (Fed. Cir. 2004)), the scope of claim 1 as recited differs from that of claim 20 insofar as claim 1 seems to only require the claimed positioning of the neckband and the soft tissue nerve exciters, configured as solenoids or voice coils, to properly stimulate the relevant laryngeal nerve. Thus, the Examiner is interpreting the device as claimed to be capable 
In addition, claim 17, lines 2-3 recite the limitation “sufficiently strong to reach the laryngeal nerve.” Claim 17 depends from claims 1, 14, and 15. Because there is no positive recitation of a particular structure, pressure or amplitude that is “sufficiently strong” to excite the laryngeal nerve, Examiner interprets this limitation to be met when the prior art discloses the features of claims 1, 14, and 15, as well as the frequency range outlined in claim 17.

Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the “nerve effectors”, and the “voice coils” or “solenoids” as claimed in claims 1 and 20 must be shown in the Figures directed to the elected species (Figures 4-9) or the features canceled from the claims.  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an 

Specification
The amendment filed 3-10-2021 is objected to under 35 U.S.C. 132(a) because it introduces new matter into the disclosure.  35 U.S.C. 132(a) states that no amendment shall introduce new matter into the disclosure of the invention.  The added material which is not supported by the original disclosure is as follows: 
Applicant’s reply filed on 3-10-2021 includes an amendment to the Specification at paragraph 28 to provide support for newly added claim limitations. Applicant has amended the paragraph to include the sentence “Two exciters 44, preferably solenoids or voice coils, press against the sides of the neck.”
Applicant further cites to paragraph 25, as well as claims 8 and 20, as support to introduce this amendment. The Specification and claims as filed were subject to a Restriction/Election requirement, in which Applicant elected Species C drawn to Figures 4-9 in the disclosure as filed. Paragraph 25 of the Specification describes non-elected Species A, and claims 8 and 20 also claimed subject matter drawn to a non-elected species outlined in the Requirement for Restriction/Election dated 8-21-2020. The Specification as originally filed makes no mention, either in the written description (see paragraphs 28-36 of Applicant’s disclosure) or in the depicted, elected embodiment (see Figures 4-9) of the specific type of vibrational device used in the neckband 42. Therefore, the amendment submitted to the .
Applicant is required to cancel the new matter in the reply to this Office Action.

Claim Objections
Claim 1 is objected to because of the following informalities:  
- Line 6 introduces the limitation “exciters” without antecedent basis. It is suggested that this limitation be amended to state “a pair of exciters”
Appropriate correction is required.
Claim 14 is objected to because of the following informalities:  
- Line 5 recites the limitation “the circuit” but was previously introduced as “a programmable circuit”. It is suggested that this be replaced with “the programmable circuit” for consistency throughout the claims.
- Line 5 recites the limitation “the exciters”. It is suggested this be replaced with “the pair of exciters” to be consistent with a previous suggestion.
Appropriate correction is required.
Claim 15 is objected to because of the following informalities:  
- Line 2 recites the limitation “the circuit” but was previously introduced as “a programmable circuit”. It is suggested that this be replaced with “the programmable circuit” for consistency throughout the claims.

Claim 17 is objected to because of the following informalities:  
- Line 2 recites the limitation “the exciter is”. It is suggested this be replaced with “the pair of exciters are” to be consistent with a previous suggestion, and for consistency in the recitation of the number of exciters present in the claimed system.
Appropriate correction is required.
Claim 18 is objected to because of the following informalities:  
- Lines 1-2 recites the limitation “the exciter is”. It is suggested this be replaced with “the pair of exciters are” to be consistent with a previous suggestion, and for consistency in the recitation of the number of exciters present in the claimed system.
Appropriate correction is required.
Claim 20 is objected to because of the following informalities:  
- Line 4 introduces the limitation “nerve effectors” without antecedent basis. It is suggested that this limitation be amended to state “and a pair of soft tissue nerve effectors” for consistency throughout the claims, and for proper antecedence.
- Lines 9-10 recites the limitation “solenoids or voice coils”. It is suggested this be replaced with “a pair of solenoids or a pair of voice coils” to introduce these limitations with proper antecedence
Appropriate correction is required.
Claim 21 is objected to because of the following informalities:  
- Line 2 recites the limitation “nerve effectors comprise an exciter”, it is suggested that the term “each” be added to this limitation such that it reads “nerve effectors each comprise an exciter” for clarity in the claims


Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1-2, 13-18, and 20-24 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claims contain subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventors, at the time the application was filed, had possession of the claimed invention. 
Applicant’s reply filed on 3-10-2021 includes amendments to claims 1 and 20 to further limit the claimed exciters to include voice coils or solenoids. This claim amendment finds support in a newly added amendment to the Specification introduced in the same reply. As previously stated, the new matter introduced to the Specification through this amendment has been objected to because the written description and the depiction of the elected species (Species C: Figures 4-9, paragraphs 28-36 of the disclosure as originally filed) are silent concerning the exciters (44) including a solenoid or a voice coil. Applicant has cited to non-elected subject 
Further, the new matter introduced to the Specification is similarly introduced into claims 1 and 20 as amended. In the case that new matter is introduced into the claims, the pertinent claims fail to meet the written description requirement, and a rejection is necessitated (see MPEP 2163.06 I; In re Rasmussen, 650 F.2d 1212, 211 USPQ 323 (CCPA 1981)). Further, the exciter (14 of Fig. 1A) that is disclosed as comprising either a solenoid or a voice coil (see paragraph 25) does not directly interface the patient’s neck. Instead the exciter (14) is positioned away from the patient’s neck, and an effector (18) distributes the vibrational energy from the exciter (14) to the patient’s neck via a bridge (12). Even in the species depicted in Figure 2, Applicant’s disclosure as originally filed is silent regarding the use of a solenoid or a voice coil as the transducer (32) contained within the effector (18a) which interfaces the patient’s neck. In addition, the elected embodiment depicted in Figures 4-9 describes the use of an exciter (44), shown in an exploded view in Figure 7. The written description as originally filed is completely silent regarding the individual components of the exploded view of the exciter (44), and none of the depicted elements of the exciter (44) resemble the exciter (14) as depicted. Thus, the Specification as originally filed would not reasonably convey to one or ordinary skill in the art 
Claims 2, 13-18, and 21-24 are rejected by virtue of their dependency on claims 1 and 20 respectively.
Claim 18 is rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventors, at the time the application was filed, had possession of the claimed invention. 
Claim 18 has been amended to recite “at between 70 and 110 Hz and a pressure of 2-4kpa and a vibration amplitude of 0.15mm to 0.25mm.” There is no written description support for this limitation in the disclosure as originally filed. Paragraphs 8 and 25 of Applicant’s disclosure state that the relevant vibration frequency and pressure for laryngeal nerve excitation “between 70 and 110Hz and sufficiently strong to penetrate to the laryngeal nerve, for example, a pressure of 2-4 kpa or a vibration amplitude of 0.15mm to 0.25mm”. As originally filed, the disclosure fails to provide support for a pressure of 2-4 KPa and a vibration amplitude of 0.15mm to 0.25mm, only one or the other.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective 

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or non-obviousness.
Claims 1-2, and 14 are rejected under 35 U.S.C. 103 as being unpatentable over Konczak (US 2019/0159953) in view of Gertner (US 2019/0262225).
Regarding claim 1, Konczak discloses a laryngeal nerve exciter system (10) (abstract, lines 1-2), comprising: 
a neckband (collar 12) configured to reside at least partially around a patient's neck (paragraph 25, lines 2-4; Fig. 1); 
a pair of soft tissue nerve effectors (the material providing encapsulation of vibrators 14; paragraph 25, lines 1-4) held by the neckband (12) and configured to reside against the patient's neck and conduct vibrations to the patient's neck (paragraph 25, lines 10-14); 
and exciters (vibratory motors 14) attached to the neckband (12) that produces the vibrations in the nerve effectors (material encapsulating the vibratory motors 14) (paragraph 30, lines 1-5; Fig. 2);
wherein the neckband (12) is positionable to locate the nerve effectors (the material providing encapsulation of vibrators 14; paragraph 25, lines 1-4) to stimulate a laryngeal nerve (see Fig. 4 for device positioning; see Fig. 5A which depicts the area of the vibrotactile 
Konczak fails to disclose that the exciter comprises either voice coils or solenoids.
However, Gertner teaches a device (e.g. 200) that delivers a vibrational energy to a patient’s skin surfaces (paragraph 52, lines 1-13) through the use of a solenoid or a voice coil (paragraph 61, lines 20-23). Gertner indicates that the use of the solenoid imparts linear direction to mechanically affect the targeted body surface (paragraph 61, lines 21-22). Gertner further indicates that the actuator includes a means for controlling the frequency and the amplitude of the applied vibration (paragraph 61, lines 15-19).
Further, since both Konczak and Gertner are directed towards innervation of specific nerves and muscles by mechanical frequency and vibration in the treatment of disease conditions, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to substitute the vibratory motor disclosed by Konczak with either the solenoid or the voice coil taught by Gertner, and the proposed substitution would still predictably lead to stimulation of the anatomy underlying the exciter, and control over the frequency and the amplitude of the applied vibration (see Konczak paragraph 31, and Gertner paragraph 61, lines 15-19).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to substitute the vibrational motor disclosed by Konczak, with the voice coil or solenoid taught by Gertner in order to deliver linearly directed motion to the body surface to impart the vibrational energy to excite the relevant nerve.
Regarding claim 2, Konczak in view of Gertner disclose the laryngeal nerve exciter system of claim 1, as discussed above.

Regarding claim 14, Konczak in view of Gertner disclose the laryngeal nerve exciter system of claim 1, as discussed above.
Konczak further discloses that the neckband (12) includes a battery compartment (holding band 22 houses battery 18) electrically connected to a programmable circuit (16) (paragraph 25, lines 1-4); 
and the circuit (16) is electrically connected to the exciters (modified 14) (paragraph 25, lines 5-6; Figs. 1 and 7; see also Gertner paragraph 61, lines 15-19 which describes the use of a controller for controlling the vibrational frequency and amplitude of the exciters).  
Claims 13 and 24 are rejected under 35 U.S.C. 103 as being unpatentable over Konczak (US 2019/0159953) in view of Gertner (US 2019/0262225), as applied to claim 1 above, in further view of Schroeder (US 2019/0262212).
Regarding claim 13, Konczak in view of Gertner disclose the laryngeal nerve exciter system of claim 1, as discussed above.
Konczak further discloses that the neckband (12) is configured to wrap around behind the patient’s neck (see Fig. 3).

However, Schroeder teaches a system for biofluid flow assist to provide stimulation to the neck (paragraph 28, lines 1-12; Fig. 5) including a neckband (collar 50) that is configured to wrap around behind the patient's neck and has free ends at an open front (see Fig. 5); 
the effectors (stimulation mechanism housing) are attached to the neckband (50) at the free ends (see Fig. 5); 
and the neckband (50) urges the effectors (stimulation mechanism housing) against the patient's neck (paragraph 45; Figs. 5, 6A-B). 
Schroeder further teaches that the neckband can be configured to fully enclose the neck (see Fig. 1B), or can be configured with an open front (see Fig. 1A). Schroeder warns that in a closed front design, when the neckband is placed, care must be taken to avoid placing undue pressure on the patient’s larynx (paragraph 27, lines 7-10), and thus, to avoid this issue, it would be advantageous to employ the open front neckband, which interfaces the patient’s larynx to a lesser extent.
Further, as previously stated, Schroeder indicates multiple design configurations for the cited neckband (see Figs. 1A and 1B; paragraph 44, lines 1-8), to include a closed configuration similar to that disclosed by Konczak. Thus, at the time of the instantly disclosed invention, one of ordinary skill could reasonably have modified the design of Konczak’s closed configuration neckband in view of the open front configuration taught by Schroeder.
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the device disclosed by modified Konczak in further view of Schroeder’s teachings to employ an open front neckband to avoid placing undue pressure on the patient’s larynx by limiting the amount the device interfaces the 
Regarding claim 24, Konczak in view of Gertner disclose the laryngeal nerve exciter system of claim 1, as discussed above.
Konczak further discloses that the neckband (12) is configured to wrap around behind the patient’s neck (see Fig. 3), and that the exciters are configured to stimulate the laryngeal nerve (see Fig. 4 for device positioning; see Fig. 5A which depicts the area of the vibrotactile stimulation and the innervation of the left recurrent laryngeal nerve, superior laryngeal nerve, and the vagus nerve, paragraph 27 similarly explains the innervation of these branches).
Modified Konczak fails to disclose that the neckband is configured with an open front.
However, Schroeder teaches a system for biofluid flow assist to provide stimulation to the neck (paragraph 28, lines 1-12; Fig. 5) including a neckband (collar 50) that is configured to wrap around behind the patient's neck and has free ends at an open front (see Fig. 5); 
the effectors (stimulation mechanism housing) are attached to the neckband (50) at the free ends (see Fig. 5); 
and the neckband (50) urges the effectors (stimulation mechanism housing) against the patient's neck (paragraph 45; Figs. 5, 6A-B). 
Schroeder further teaches that the neckband can be configured to fully enclose the neck (see Fig. 1B), or can be configured with an open front (see Fig. 1A). Schroeder warns that in a closed front design, when the neckband is placed, care must be taken to avoid placing undue pressure on the patient’s larynx (paragraph 27, lines 7-10), and thus, to avoid this issue, it would 
Further, as previously stated, Schroeder indicates multiple design configurations for the cited neckband (see Figs. 1A and 1B; paragraph 44, lines 1-8), to include a closed configuration similar to that disclosed by Konczak. Thus, at the time of the instantly disclosed invention, one of ordinary skill could reasonably have modified the design of Konczak’s closed configuration neckband in view of the open front configuration taught by Schroeder.
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the device disclosed by modified Konczak in further view of Schroeder’s teachings to employ an open front neckband to avoid placing undue pressure on the patient’s larynx by limiting the amount the device interfaces the larynx. Further, given that Schroeder teaches both an open front and a closed front configuration, it would have been rendered obvious to one of ordinary skill in the art that the neckband of modified Konczak could be constructed to have an open front, as a matter of design choice and consideration.
Claims 15-17 are rejected under 35 U.S.C. 103 as being unpatentable over Konczak (US 2019/0159953) in view of Gertner (US 2019/0262225), as applied to claim 14 above, in further view of Experton (US 2018/0233225).
Regarding claim 15, Konczak in view of Gertner disclose the laryngeal nerve exciter system of claim 14, as discussed above.
Konczak further discloses the device wherein the circuit (16) communicates with a Personal Digital Assistant (PDA) (smartphone 42) (paragraph 33, lines 22-31; Fig. 7); 

Modified Konczak fails to disclose that the system allows for patients to provide patient feedback about results of therapy.  
However, Experton teaches a system for managing healthcare treatment (abstract, lines 1-2) wherein a network (1006) is employed to allow communication between a clinician workstation (1002) and a patient device (1004) (see Fig. 10). Experton teaches that the treatment management system (1008) allows for the patient to provide feedback on the results of an applied therapy (paragraph 147, lines 7-15; paragraph 150, lines 15-21; paragraph 151, lines 1-6). Experton indicates that such a treatment management system advantageously allows for a treatment protocol to be easily communicated between a clinician and a patient, and further allows for better management of a medical condition (abstract, lines 12-18).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the device as disclosed by modified Konczak in further view of Experton’s teachings to include treatment management capabilities so that a patient can provide feedback to their clinician on the results of a therapeutic protocol, and subsequently, the treatment can be managed more efficaciously as a result of the communication afforded between the patient and the clinician.
Regarding claim 16, Konczak in view of Gertner and Experton disclose the laryngeal nerve exciter system of claim 15, as discussed above.
Modified Konczak further discloses the device wherein the PDA (smartphone 42 per Konczak’s disclosure modified with the capabilities of patient device 1004 in Experton’s disclosure; see Fig. 10 of Experton) is configured to communicate with a clinician workstation 
Regarding claim 17, Konczak in view of Gertner and Experton disclose the laryngeal nerve exciter system of claim 15, as discussed above.
Konczak further discloses the device (10) wherein each of the exciters (modified 14) is configured to vibrate the nerve effectors (material encapsulating modified 14 and interfacing the patient’s neck) (paragraph 25, lines 1-4) at between 30 and 200 Hz and sufficiently strong to reach the laryngeal nerve (see paragraph 37; Konczak discloses a frequency range between 2 and 120 Hz, and further discloses that a frequency of 90 Hz is particularly advantageous, thus because 90 Hz falls into the range claimed, the range is met by Konczak; see also paragraph 27 and Fig. 5A for the excitation of the recurrent laryngeal nerve, the superficial laryngeal nerve, and the vagus nerve).  
Claim 18 is rejected under 35 U.S.C. 103 as being unpatentable over Konczak (US 2019/0159953) in view of Gertner (US 2019/0262225) in further view of Experton (US 2018/0233225), as applied to claim 17 above, in further view of Ludlow (US 2014/0276270).
Regarding claim 18, Konczak in view of Gertner and Experton disclose the laryngeal nerve exciter system of claim 17, as discussed above.
Konczak further discloses the device (10) wherein each of the exciters (modified 14) are configured to vibrate the nerve effectors (material encapsulating the modified elements 14) at between 70 and 110 Hz (see paragraph 37; Konczak discloses a frequency range between 2 and 120 Hz, and further discloses that a frequency of 90 Hz is particularly advantageous, thus because 90 Hz falls into the range claimed, the range is met by Konczak).

However, Ludlow teaches a laryngeal nerve exciter system (100) (see device uses in paragraph 113 which include dystonia and dysphagia) wherein a stimulation pressure of 4 KPa or less is suggested (paragraph 125, lines 12-13). Ludlow indicates that this pressure is best for patient comfort (paragraph 125, lines 7-13). Ludlow further teaches that the device can apply vibration at a frequency anywhere between 10 and 150 Hz (paragraph 124, lines 13-14), and that the vibrational amplitude is between 1 micrometer and 2 millimeters (paragraph 124, lines 37-39). 
Thus, Ludlow’s device is configured to operate at a frequency that overlaps the claimed frequency range (70-110 Hz), apply a pressure that overlaps the claimed range (2-4 KPa), and overlaps the claimed amplitude range (0.15 mm to 0.25 mm). In the case where the prior art range overlaps or lies within the claimed range, a prima facie case of obviousness exists (see MPEP 2144.05 I).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the device as disclosed by modified Konczak in further view of Ludlow to provide a stimulation pressure and amplitude to the laryngeal area of a patient to prioritize patient comfort during use.
Claim 20 is rejected under 35 U.S.C. 103 as being unpatentable over Konczak (US 2019/0159953) in view of Schroeder (US 2019/0262212) in further view of Gertner (US 2019/0262225), Ludlow (US 2014/0276270), and Experton (US 2018/0233225).
Regarding claim 20, Konczak discloses a laryngeal nerve exciter system (10) (abstract, lines 1-2), comprising: 

3a pair of nerve effectors (the material providing encapsulation of vibrators 14; paragraph 25, lines 1-4) held by the neckband (12) and configured to 4reside against the patient's neck and conduct vibrations to the patient's 5neck (paragraph 25, lines 10-14); 
a programmable circuit (16) electrically connected to exciters (vibrators 14) (paragraph 25, lines 5-6; Figs. 1 and 7) configured to vibrate the effectors (material encapsulating vibrators 14; paragraph 25, lines 1-4) at between 70 and 110 Hz (see paragraph 37; Konczak discloses a frequency range between 2 and 120 Hz, and further discloses that a frequency of 90 Hz is particularly advantageous, thus because 90 Hz falls into the range claimed, the range is met by Konczak);
a battery (battery 18) electrically connected to the programmable circuit (16) (paragraph 25, lines 1-4);
the programmable circuit (16) is configured to communicate with a Personal Digital Assistant (PDA) (smartphone 42) (paragraph 33, lines 22-31; Fig. 7); 
and 3the PDA (42) allows control of frequency, intensity (paragraph 34, lines 1-7), and duration of rest period between vibrations (paragraph 33, lines 22-24; the frequency of excitation).
Konczak is silent regarding the neckband having free ends at an open front, the exciters being configured as either solenoids or voice coils, the vibration pressure being delivered at 2-4 KPa or the amplitude being delivered at 0.15 mm to 0.25 mm, and the PDA configured to communicate with a clinician workstation to provide the results of therapy and the patient feedback.

the effectors (stimulation mechanism housing) are attached to the neckband (50) at the free ends (see Fig. 5); 
and the neckband (50) urges the effectors (stimulation mechanism housing) against the patient's neck (paragraph 45; Figs. 5, 6A-B). 
Schroeder further teaches that the neckband can be configured to fully enclose the neck (see Fig. 1B), or can be configured with an open front (see Fig. 1A). Schroeder warns that in a closed front design, when the neckband is placed, care must be taken to avoid placing undue pressure on the patient’s larynx (paragraph 27, lines 7-10), and thus, to avoid this issue, it would be advantageous to employ the open front neckband, which interfaces the patient’s larynx to a lesser extent.
Further, as previously stated, Schroeder indicates multiple design configurations for the cited neckband (see Figs. 1A and 1B; paragraph 44, lines 1-8), to include a closed configuration similar to that disclosed by Konczak. Thus, at the time of the instantly disclosed invention, one of ordinary skill could reasonably have modified the design of Konczak’s closed configuration neckband in view of the open front configuration taught by Schroeder.
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the device disclosed by Konczak in view of Schroeder’s teachings to employ an open front neckband to avoid placing undue pressure on the patient’s larynx by limiting the amount the device interfaces the larynx. Further, given that Schroeder teaches both an open front and a closed front configuration, it would have been 
Now modified Konczak includes a design including an open front with the effectors oriented at free ends thereof.
Modified Konczak fails to disclose the exciters being configured as either solenoids or voice coils, the vibration pressure being delivered at 2-4 KPa or the amplitude being delivered at 0.15 mm to 0.25 mm, and the PDA configured to communicate with a clinician workstation to provide the results of therapy and the patient feedback.
However, Gertner teaches a device (e.g. 200) that delivers a vibrational energy to a patient’s skin surfaces (paragraph 52, lines 1-13) through the use of a solenoid or a voice coil (paragraph 61, lines 20-23), and further indicates the use of a plurality of batteries within the device (see device 5500 which employs two lithium ion batteries 5584 and 5586; Fig. 12, paragraph 483, lines 10-13). Gertner indicates that the use of the solenoid imparts linear direction to mechanically affect the targeted body surface (paragraph 61, lines 21-22). Gertner further indicates that the actuator includes a means for controlling the frequency and the amplitude of the applied vibration (paragraph 61, lines 15-19).
Further, since both Konczak and Gertner are directed towards innervation of specific nerves and muscles by mechanical frequency and vibration in the treatment of disease conditions, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to substitute the vibratory motor disclosed by Konczak with either the solenoid or the voice coil taught by Gertner, and the proposed substitution would still predictably lead to control over the frequency and the amplitude of the applied vibration (see Konczak paragraph 31, and Gertner paragraph 61, lines 15-19).

Modified Konczak fails to disclose the vibration pressure being delivered at 2-4 KPa or the amplitude being delivered at 0.15 mm to 0.25 mm, and the PDA configured to communicate with a clinician workstation to provide the results of therapy and the patient feedback.
However, Ludlow teaches a laryngeal nerve exciter system (100) (see device uses in paragraph 113 which include dystonia and dysphagia) wherein a stimulation pressure of 4 KPa or less is suggested (paragraph 125, lines 12-13). Ludlow indicates that this pressure is best for patient comfort (paragraph 125, lines 7-13). Ludlow further teaches that the device can apply vibration at a frequency anywhere between 10 and 150 Hz (paragraph 124, lines 13-14), and that the vibrational amplitude is between 1 micrometer and 2 millimeters (paragraph 124, lines 37-39). 
Thus, Ludlow’s device is configured to operate at a frequency that overlaps the claimed frequency range (70-110 Hz), apply a pressure that overlaps the claimed range (2-4 KPa), and overlaps the claimed amplitude range (0.15 mm to 0.25 mm). In the case where the prior art range overlaps or lies within the claimed range, a prima facie case of obviousness exists (see MPEP 2144.05 I).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the device as disclosed by modified Konczak in further view of Ludlow to provide a stimulation pressure and amplitude to the laryngeal area of a patient to prioritize patient comfort during use.
Modified Konczak fails to disclose the PDA configured to communicate with a clinician workstation to provide the results of therapy and the patient feedback.

Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the device as disclosed by modified Konczak in further view of Experton’s teachings to include treatment management capabilities so that a patient can provide feedback to their clinician on the results of a therapeutic protocol, and subsequently, the treatment can be managed more efficaciously as a result of the communication afforded between the patient and the clinician.
Claim 21 is rejected under 35 U.S.C. 103 as being unpatentable over Konczak (US 2019/0159953) in view of Gertner (US 2019/0262225), as applied to claim 1 above, in further view of Harper (US 2019/0151604).
Regarding claim 21, Konczak in view of Gertner discloses the laryngeal nerve exciter system of claim 1, as discussed above.
Modified Konczak further discloses the laryngeal nerve exciter wherein the nerve effectors (the material providing encapsulation of vibrators 14 see paragraph 25, lines 1-4) comprise an exciter (modified 14).

However, Harper teaches a nerve effector comprising a nerve exciter (motor referred to in paragraph 29; see Figs. 19A-B), and an adhesive pad (adhesive patch per paragraph 29; see Figs. 19A-B) configured to reside against the patient neck (see for example Figs. 29 and 31; Harper also discloses that the device treats swallowing disorders see abstract). Harper teaches that the adhesive pad enables the exciter (vibration motor) to be placed, and maintained, in its desired position (see paragraph 79).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date off the claimed invention to modify the laryngeal nerve exciter system disclosed by Konczak to include an adhesive pad, as taught by Harper, in order to allow the exciter to be appropriately placed in its desired position without unwanted detachment from the patient.
Claims 22-23 are rejected under 35 U.S.C. 103 as being unpatentable over Konczak (US 2019/0159953) in view of Gertner (US 2019/0262225) in further view of Harper (US 2019/0151604), as applied to claim 21 above, in further view of Fang (WO 2016/001393).
Regarding claim 22, Konczak in view of Gertner and Harper disclose the laryngeal nerve exciter system of Claim 21, as discussed above.
While Harper discloses an adhesive pad (adhesive patch per paragraph 29) configured to reside against the nerve exciter (vibration motor) at a top portion, and the patient neck at a bottom portion (paragraph 29, and as depicted in Fig. 29), Harper fails to explicitly disclose that the portion of the adhesive pad interfacing the nerve exciter utilizes an adhesive.

Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the adhesive pad taught by modified Konczak in further view of Fang, in order to ensure a secure connection between the exciter and the patient by virtue of both the top and bottom adhesive portions.
Regarding claim 23, Konczak in view of Gertner, Harper, and Fang disclose the laryngeal nerve exciter system of claim 22, as discussed above.
Now modified Konczak discloses top and bottom adhesive pads (133a, 133b per Fang’s disclosure).
Harper further discloses a snap (snap connector) residing between the top and bottom portions of the adhesive pad (adhesive patch), wherein the snap reaches through the top portion to engage the exciter (vibration motor) to attach the adhesive pad (adhesive patch) to the exciter (vibration motor).

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PAIGE K BUGG whose telephone number is (571)272-8053.  The examiner can normally be reached on Monday-Thursday 8-4.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kendra Carter can be reached on (571) 272-9034.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.







/PAIGE KATHLEEN BUGG/Examiner, Art Unit 3785                                                                                                                                                                                                        
/KENDRA D CARTER/Supervisory Patent Examiner, Art Unit 3785